Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and each of claims 1-20 have been amended.

It is noted that at least one change in the claims was improperly presented with underline and strikethrough.  A change to add a second preamble to claim 10 is not underlined.  Applicant is requested to review the previous and any future changes and provide a statement on the record to clarify what changes may have been made improperly.  

Response to Arguments
With regards to the newly submitted information disclosure statements, it is noted that many of the issues with the previously submitted information disclosure statements have been addressed. However, several of the mistakes remain including basic spelling mistakes, double citation of documents, double submission of documents, and the submission of uncited documents.  As such, certain objections the information disclosure statements have been maintained.
With regards to the objections to the drawings, the objections to the drawings have been addressed by the corrected drawing sheets.  As such, the objections to the drawings have been withdrawn.
With regards to the objections to the specification, many of the objections to the specification have been addressed.  However, certain acronyms (e.g. WEKA or rpb) remain undefined and many of the changes introduced additional errors in the specification. For example, while adding the titles and other reference identifiers as an explanation of the unexplained names in the specification, the amendments included multiple unnecessary and incorrectly placed mid-
With regards to the claim objections, the amendments to the claims addressed many of the claims objections. The objections to claims 12 and 15 are maintained.  
With regards to the Section 101 rejection, Applicant has amended the claims to more closely relate to a computer implemented invention.  However, Applicant fails to provide any arguments in response the rejection. In that regard, Applicant fails even assert any reasoning why the claims are not directed to an abstract idea. While the claims more precisely recite additional elements, those additional elements, taken individually or in combination, do not integrate the exception into a practical application because the additional elements merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  As noted   As such, the rejection is maintained. 
With regards to the Section 112 rejections, the amendments to the claims addressed many of the claims objections, but left in many others and introduced new issues and errors as detailed below. The remaining and new Section 112 rejections maintained.  
With regards to the Section 103 rejections, Applicant’s arguments are entirely directed to new claim language. Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted 
The information disclosure statements filed December 9, 2020 fail to comply with 37 CFR 1.98(b)(5), that each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication. Unconsidered documents include those that have been submitted twice, and those that have been submitted with dates that are inconsistent with the dates provided on the face of the submitted file documents. The information disclosure statement has been placed in the application file, but some of the information referred to therein has not been considered.
It is also noted that the information disclosure statements filed December 9, 2020 appear to be an attempt to deluge the Office with information, including multiple documents of limited relevance (including multiple 100 plus page documents), documents that were cited twice, documents that were provided twice, documents that are misspelled, and documents that were provided but were not listed on the information disclosure statement forms.  Review and correction of the remaining errors submissions is required.  As these improper submissions diminish the time available to review any highly relevant reference, an explanation of the errors and any corrections is requested. 

Specification
The disclosure is objected to because of the following informalities: the specification includes unexplained terms and acronyms such as certain acronyms (e.g. WEKA or rpb) that remain undefined and many unnecessary and incorrectly placed mid-sentence periods (e.g. in paragraphs 31 
The attempt to incorporate subject matter into this application by reference to a large number of publications is ineffective because the specification does not clearly identify the referenced publications as required by 37 CFR 1.57(c)(2). The attempted incorporation is an informal and unstructured list that does not clearly identify publication titles, authors, and/or sources of the documents that to be incorporated. In that regard, lists of authors are provided in multiple formats with unclear truncation and abbreviations, titles are not clearly identified by quotation marks or other normative identifiers, dates are provided within the citations seemingly at random, certain citations appear to be split between multiple paragraphs, and other numbers are provided within a citation without any explanation as to the meaning (e.g. “2018; 11(12):e0167083.”, presumably with reference to columns, volumes, editions or pages).

Claim Objections
Claim 12 recites “a mouse” twice.  Appropriate correction is required.
Claim 15 recites “a keyboard” twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites “providing, by a processor and to a device associated with a user, a plurality of questions presented to the user via a screen, 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional elements: processor, a screen, and a device associated with a user. However, these additional elements do not integrate the abstract idea into a practical application. The additional elements, taken individually or in combination, do not integrate the exception into a practical application because the additional elements merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). That is, the claims are directed to an application of the ideas presented in “Outsmarting the Liars: The Benefit of Asking Unanticipated Questions” by Vrij et al. implemented using a computer in order to automate the data collection process using off the shelf products. See the discussion of MouseTracker software in paragraph [0044] of the specification. As such, the claimed additional elements amount to insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)), which do not meaningfully limit the application of the abstract idea.  Rather than meaningfully limit the application of the abstract idea, the additional elements relate to basic computer components used in a manner which was already known in the art. See U.S. Patent Application Publication No. 2016/0328572 to Valacich et al., including example data collected for behavioral analysis in Table 1.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, individually and in combination, recite well-understood, routine, and conventional activity (See discussion of MouseTracker software in 
Dependent claims 2-10 merely further limit the abstract idea and are thereby considered to be ineligible.
Dependent claims 2-10 further recite the additional elements of “receiving interface interaction data made by the user comprises collecting information regarding the movements across the screen made by the user while utilizing a mouse” (claim 2), “analyzing, …, the interface interaction data made by the user comprises analyzing a trajectory of movement made by the user in responding to one of the plurality of questions in comparison with the parameters of interface interactions that comprises an ideal trajectory” (claim 3), “comparing, …, the interface interaction data of the user to the previously stored interface interaction data parameters comprises comparing the interface interaction data of the user to a movement parameter selected from the one or more previous users comprising velocity, acceleration, changes in direction, initiation time and reaction time” (claim 4), “collecting interface interaction data made by the user while using the device associated with the user to respond to the questions comprises collecting information regarding the movements made by the user while utilizing a keyboard” (claim 5), “analyzing, …, the interface interaction data made by the user to assess one or more characteristics of movements made by the user to assess a truthfulness of the response comprises analyzing a time to an initiation of a response made to the one or more of the plurality of questions or a total time taken in responding to the one or more of the plurality of questions” (claim 6), “analyzing, …, the interface interaction data and comparing it to the previously stored interface interaction data made by the user to assess one or more characteristics of movements made by the user to assess a truthfulness of the response 
Claims 11-20 are parallel in nature to claims 1-10. Accordingly claims 1-20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 10 recite “the plurality questions include at least one unexpected question regarding the background of the user”, and it is unclear if the phrase “regarding the background of the user” is intended to modify “the plurality questions” or just the “at least one unexpected question”.  Appropriate correction is required.
Claims 1 and 10 recite “wherein the unexpected question includes information that is absent from an identification card”.  This phrase, however, make the scope of the claims unclear as the scope of the claims would vary depending on the type of identification maintained by a particular person.  As noted in the Section 103 rejection below, a person using a false identity may have an ID card that uses a false name, so questions about a person’s real name would be absent from an 
Claim 2 recite “the movements”, claim 11 recites “by the processor”, claim 12, 13, and 18 recites “the subject”, each of which lacks antecedent basis.  Appropriate correction is required.
Claim 1 recites a “method method”, claim 10 recites “The method according to claim l, The method of claim l”, and claim 20 recites “a number of wherein a plurality”, all of which are non-idiomatic and nonsensical, rendering the claims unclear. Appropriate correction is required and use of a spelling and grammar checker is highly suggested.
Claim 4 recites “a movement parameter selected from the one or more previous users comprising velocity, acceleration, changes in direction, initiation time and reaction time”.  This phrase is confusing, as it is unclear how a movement parameter can be selected from previous users or how previous users could comprise features related to movement such as velocity, acceleration, changes in direction, initiation time and reaction time.  It is unclear if the phrase “one or more previous users” was erroneously inserted or if other words were not added to associate some sort of movement data with the previous users.  Appropriate correction is required
Claims 8 and 20 recited “a screen”, which was previously recited in the independent claims from which they depend. It is unclear if the claims intend to introduce a second screen or refer to the previously recited screen. Appropriate correction is required. 
Claims 8 and 18 recite “one or more control questions that require a single truthful response”.  It is unclear how any question could require a particular response, as it is well within the ability of a person to lie in response to any question. Appropriate correction is required.

Claims 10 and 20 recite “a series of questions the majority of which are unrelated to identity verification”.  It is unclear from the specification what kinds of questions fit within the scope of being unrelated to identity verification.  In the specification, the goal of the invention seems to be the identification of a liar, and all of the questions seem to be useful to that end. As such, all of the questions set forth in the specification could be said to be related to identity verification. However, other questions in the specification are related to basic biographical information that may be read from an identification card and memorized and other questions are meant to identify more intimate knowledge that the truth teller would know and a liar would not. For the purposes of examination, each question other than “what is your name” may be considered “unrelated to identity verification” as claimed. In view of the foregoing, appropriate correction is required.
Claims 2-10 and 12-20 are rejected for incorporating at least the issues of the claims from which they depend. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0328572 to Valacich et al. (hereinafter Valacich572) in view of “Outsmarting the Liars: The Benefit of Asking Unanticipated Questions” by Vrij et al. (as cited in an .
With regards to claims 1 and 11, Valacich572 teaches 
a computing device including one or more processors (paragraphs [0005], and paragraph [0026]); 
a peripheral input device for interaction with a user of the system, the peripheral input computing device gathering data concerning one or more movements made by the user while interacting with the peripheral input device, and wherein the peripheral input device communicates with the computing device (paragraph [0007]);  
a non-transitory storage medium having stored therein computer-executable instructions which, when executed by the one or more processors (paragraph [0027]): 
providing, by a processor and to a device associated with a user, a plurality of questions presented to the user via a screen (Fig. 1, paragraph [0010], “One of the possible catalysts for creating an uncontrolled physiological response in a person is online and/or computer activity, in particular when a subject fills out or provides false information on an application. As used herein, the term “application” includes any computer- or online-based questionnaires requiring input from a subject such as, but not limited to, Visa applications, immigration forms, credit card applications, bank account applications, insurance claims, job applications, loan applications, etc.”), 
providing by the processor and to the device associated with the user, one or more response options to the user via the screen allowing the user to respond to the plurality of questions (Fig. 1, paragraph [0008], “In particular, some aspects of the invention are based on the discovery by the present inventors that electronic input device (e.g., keyboard, mouse, camera, etc.) dynamics can be used to determine deception by a subject. Accordingly, systems and methods of the invention can identify when a person deceptively answers specific questions on a computer or other electronic 
receiving, by the processor and from the device associated with the user, interface interaction data representing one or more interface interactions between the user and the device associated with the user including motion data collected as the user interacts with the screen in response to one of the plurality of questions (paragraph [0046], “In other embodiments, for the page in general and for each region, FADS is configured to utilize the pointing device movement, keystroke, and/or behavioral data to generate a number of statistics that is used to determine or detect deception. Some of the characteristics that can be utilized to detect or determine deception include, but are not limited to, the characteristics listed in Table 1 below.”; and Table 1); 
analyzing, by the processor, the interface interaction data by comparing the interface interaction data between the user and the device associated with the user including the motion data obtained as the user moves in response to one of the plurality of questions to previously stored interface interaction data parameters including motion data of interface interactions between one or more previous users and a device associated with the one or more previous users obtained in responses to the plurality of questions that are known to be true (paragraph [0047], “In some embodiments, FADS generates a baseline model for both the individual and the population of people filling out the same or similar type of questions on the form. Based on this model, FADS is able to predict the normal movement, keystroke, and behavioral responses for each question. Likewise, FADS can detect anomalous movements that show signs of a possible deception”); and 
displaying, by the processor, a likelihood indicator that the user responded to one or more of the plurality of questions truthfully (paragraph [0047], “Based on these anomaly calculations and 
While Valacich572 teaches determining veracity in answering questions based on computer input device data, Valacich572 fails to explicitly teach the number of questions include at least one unexpected question. However, Vrij et al. teaches the number of questions include at least one unexpected question (page 160, “Asking unanticipated questions about central topics should therefore give rise to tell-tale inconsistencies amongst pairs of liars. By comparison, it should have less of an effect on truth tellers since both members of the pair can rely on their memory of the event to provide consistent answers.”; page 164, “Asking unanticipated questions does enhance lie detection when interviewing pairs of suspects. Unanticipated questions result in less correspondence in answers for pairs of liars than for pairs of truth tellers, and these different levels in correspondence can be used to detect deceit.”). 
This part of Vrij et al. is applicable to the system of Valacich572 as they both share characteristics and capabilities, namely, they are directed to determining the truth based on answers to questions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of input data fraud detection as disclosed by Valacich572 to include the unexpected questions as taught by Vrij et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Valacich572 in order to more accurately identify liars and fraud (see page 164-165 of Vrij et al.).
Verschuere et al. teaches a plurality of questions include at least one unexpected question regarding the background of the user (page 237, column 1, “Claiming a false identity is not uncommon in the forensic context. Consider the following example. Habteab Berhe Temanu entered the USA as an Ethiopian refugee in 2002. In 2011, Homeland Security was informed that 
wherein the unexpected question includes information that is absent from an identification card (page 238, column 1, “provided demographic (i.e., gender, age, mother tongue) as well as identity-related details (i.e., first name, last name, university course, birthday, and country of origin) that were to be used as critical details in the test. We also asked to indicate one other significant first name, last name, course, birthday, and country of origin from a list of possible control items.”, where the university course is absent from an identification card).
This part of Verschuere et al. is applicable to the system of Valacich572 as they both share characteristics and capabilities, namely, they are directed to determining the truth based on answers to questions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of input data fraud detection as disclosed by Valacich572 to include the unexpected background questions as taught by Verschuere et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Valacich572 in order to more accurately identify liars using fake identities (see page 237 of Verschuere et al.).

With regards to claims 2 and 12, Valacich572 teaches receiving interface interaction data made by the user comprises collecting information regarding the movements across the screen made by the user while utilizing a mouse (paragraph [0011], “One aspect of the invention is based on the discovery that deception which often results in hesitation and/or heightened emotion and/or stress can be detected through subtle behavioral changes captured by anomalous electronic input device 

With regards to claims 3 and 13, Valacich572 teaches analyzing, by the processor, the interface interaction data made by the user comprises analyzing a trajectory of movement made by the user in responding to one of the plurality of questions in comparison with the parameters of interface interactions that comprises an ideal trajectory (See Table 1 and 2 (on pages 4-6), discussing “The geometric area between the actual mouse trajectory and the idealized Curve (AUC) response trajectory (i.e., straight lines between users' mouse clicks)” and “The distance a users' mouse cursor traveled on the screen minus the distance Normalized by that it would have required to traveling along the idealized response Distance trajectory (i.e. straight lines between users' mouse clicks), divided by the total distance of the idealized response trajectory”; and paragraph [0013], “The term “electronic input device usage characteristics” refers to how and the way (or method of) a particular electronic input device (e.g., keyboard, a pointing-device, etc.) is used by the subject. In general, “how” a subject uses an electronic input device can be objectively measured and includes, without limitation, the duration of keyboard press, pressure applied to a keyboard when typing, keyboard stroke speed, the dwell time (the length of time a key is held down) and flight time (the time to move from one key to another) for keyboard actions, etc.”).

With regards to claims 4 and 14, Valacich572 teaches comparing, by the processor, the interface interaction data of the user to the previously stored interface interaction data parameters comprises comparing the interface interaction data of the user to a movement parameter selected from the one or more previous users comprising velocity, acceleration, changes in direction, 

With regards to claims 5 and 15, Valacich572 teaches collecting interface interaction data made by the user while using the device associated with the user to respond to the questions comprises collecting information regarding the movements made by the user while utilizing a keyboard (paragraph [0013], “The term “electronic input device usage characteristics” refers to how and the way (or method of) a particular electronic input device (e.g., keyboard, a pointing-device, etc.) is used by the subject. In general, “how” a subject uses an electronic input device can be objectively measured and includes, without limitation, the duration of keyboard press, pressure applied to a keyboard when typing, keyboard stroke speed, the dwell time (the length of time a key is held down) and flight time (the time to move from one key to another) for keyboard actions, etc.”).

With regards to claims 6 and 16, Valacich572 teaches analyzing, by the processor, the interface interaction data made by the user to assess one or more characteristics of movements made by the user to assess a truthfulness of the response comprises analyzing a time to an initiation of a response made to the one or more of the plurality of questions or a total time taken in responding to the one or more of the plurality of questions (See Table 1 (on pages 4-5), discussing initial idle time 

With regards to claims 7 and 17, Valacich572 teaches analyzing, by the processor, the interface interaction data and comparing it to the previously stored interface interaction data made by the user to assess one or more characteristics of movements made by the user to assess a truthfulness of the response comprises analyzing a number of errors made in responding to the one or more of the plurality questions (See Table 1 (on pages 4-5), discussing a number of answer changes; paragraph [0013], “The term “electronic input device usage characteristics” refers to how and the way (or method of) a particular electronic input device (e.g., keyboard, a pointing-device, etc.) is used by the subject. In general, “how” a subject uses an electronic input device can be objectively measured and includes, without limitation, the duration of keyboard press, pressure applied to a keyboard when typing, keyboard stroke speed, the dwell time (the length of time a key is held down) and flight time (the time to move from one key to another) for keyboard actions, etc.”).

With regards to claims 8 and 18, Valacich572 teaches providing the user with the plurality of questions via a screen (Fig. 1, paragraph [0008], “Accordingly, systems and methods of the invention can identify when a person deceptively answers specific questions on a computer or other electronic input device-based form by analyzing subject's electronic input device (e.g., keyboard, pointing-device, camera, etc.) dynamics.”), explicitly call those questions control questions.  However, 
This part of Verschuere et al. is applicable to the system of Valacich572 as they both share characteristics and capabilities, namely, they are directed to determining the truth based on answers to questions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of input data fraud detection as disclosed by Valacich572 to include the plurality of questions, the majority of which are unrelated to identity verification as taught by Verschuere et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Valacich572 in order to more accurately build a model of regular behavior (see page 238-239 of Verschuere et al.).

With regards to claims 9 and 19, Valacich572 teaches analyzing, by the processor, the interface interaction data made by the user comprises analyzing one or more characteristics of movements made by the user in responding to a control question (paragraph [0046], “In other embodiments, for the page in general and for each region, FADS is configured to utilize the pointing device movement, keystroke, and/or behavioral data to generate a number of statistics that is used to determine or detect deception.”; Table 1), but fails to explicitly call any particular questions a control question. However, Verschuere et al. teaches questions that include one or more control questions that require requires a single truthful response as well as the at least one unexpected question (Page 237, column 2, “Stronger physiological responses to the critical identity 
This part of Verschuere et al. is applicable to the system of Valacich572 as they both share characteristics and capabilities, namely, they are directed to determining the truth based on answers to questions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of input data fraud detection as disclosed by Valacich572 to include the control question as taught by Verschuere et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Valacich572 in order to more accurately build a model of regular behavior (see page 238-239 of Verschuere et al.).

With regards to claims 10 and 20, Valacich572 teaches wherein the plurality of questions that include at least one unexpected question is conducted as part of a series of questions (See Fig. 1, where the address information and visa application questions are interpreted as being unrelated to identity verification, for the reasons noted above). Vrij et al. also teaches three types of questions, of which at least the majority (spatial and temporal) of the types are unrelated to identity verification.  This part of Vrij et al. is applicable to the system of Valacich572 as they both share characteristics and capabilities, namely, they are directed to determining the truth based on answers to questions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of input data fraud detection as disclosed by Valacich572 to 
This part of Verschuere et al. is applicable to the system of Valacich572 as they both share characteristics and capabilities, namely, they are directed to determining the truth based on answers to questions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of input data fraud detection as disclosed by Valacich572 to include the plurality of questions, the majority of which are unrelated to identity verification as taught by Verschuere et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Valacich572 in order to more accurately build a model of regular behavior (see page 238-239 of Verschuere et al.).

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Evaluating Polygraph Data” by Aleksandra Slavkovic which discusses different types of questions for determining the truth from personal examination. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624